LaNdis, Judge:
The above-entitled appeal for reappraisement has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise covered by the above enumerated appeal consists of hot rolled wire rods exported from West Germany on or about November 24, 1965, and that said merchandise is not on the list of products published in T. D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $87.50 per metric ton, net packed.
*639IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
Accepting the stipulation as an agreed statement of facts, I find and hold that the merchandise described in the foregoing stipulation was exported from West Germany on or about November 24, 1965; that the merchandise involved herein does not appear on the final list of articles published by the Secretary of the Treasury (T.D. 54521), effective February 27,1958; and that export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for the determination of the value of the said merchandise, and I find and hold that such statutory value is $87.50 per metric ton, net packed.
Judgment will be rendered accordingly.